Resettled decree of the Surrogate’s Court of Richmond county denying the petitioner’s application to revoke letters of administration theretofore issued to the respondent reversed on the law, application granted, and letters of administration revoked, with costs, payable by respondent personally. In the opinion of this court, the surrogate was without power to issue letters of administration where it appeared that the deceased died testate, in the absence of proof that the will was invalid. If there is a present necessity for the appointment of a representative in this State to conserve, during the pendency of the contested probate proceeding in the State of New Jersey, the assets of the estate located here, a temporary administrator may be appointed under section 126 of the Surrogate’s Court Act. The matter is remitted to the Surrogate’s Court for the entry of a decree accordingly. Hagarty, Carswell, Johnson, Taylor and Close, JJ., concur.